Citation Nr: 1507709	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-35 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1948 to February 1949, March 1955 to April 1973.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denying the claim currently on appeal.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of this hearing has been prepared but it has not been associated with the electronic paperless file (the Veterans Benefits Management System (VBMS) or Virtual VA).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to DIC benefits under 38 U.S.C. § 1151 for the death of the Veteran.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


The record reflects that the Veteran was hospitalized at the VA Medical Center (VAMC) in Huntington, West Virginia in July 1998.  The Veteran subsequently passed away three days later on July 6, 1998.  The cause of death listed on the death certificate was an esophageal rupture.  This was later amended to Group A Streptococcus and necrotizing fasciitis of the right chest wall involving fascia and pectoralis muscles on July 8, 1998.  It is the appellant's contention that the Veteran's death arose as a result of neglect and improper treatment while the Veteran was hospitalized with VA.

In March 2012, a very thorough VA examination was performed.  The examiner reviewed and discussed the records of the Veteran's medical treatment surrounding the time of his death, including a clinical record from June 1998 and VA hospitalization records from July 1998.  Regrettably, the records of medical treatment from June 1998 and July 1998 have not been associated with either VBMS or Virtual VA.  Despite the thorough VA examination in this case, appellate review cannot proceed until the Board has had the opportunity to review the records of medical treatment surrounding the time of the Veteran's death, as it is necessary to verify that the information recorded in the examination report is correct.  

In addition, as already noted, the appellant's hearing transcript of January 2015 has not yet been associated with either VBMS or Virtual VA.  This transcript should be associated with the claims file before this case is returned to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the January 2015 hearing transcript with either VBMS or Virtual VA.  

2.  Obtain records of medical treatment from Huntington, West Virginia, from June 1998 through July 1998.  All records should then be associated with the Veteran's electronic claims file.  If any records cannot be located, all steps taken to obtain these records must be thoroughly document in the claims file and any negative reply must also be associated with the claims file.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the appellant and her representative a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




